Case 2:19-cr-00011-JRG-RSP Document 30 Filed 01/07/21 Page 1 of 3 PageID #: 94




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION


UNITED STATES OF AMERICA                         §
                                                 §
v.                                               §    Case No. 2:19-CR-11-JRG-RSP
                                                 §
BEAU DANIEL MERRYMAN                             §


                                             ORDER

       Defendant, Beau Daniel Merryman, moves this Court for a continuance of the above

entitled criminal action on the grounds that additional time is needed for counsel to prepare for

trial. Trial in this matter is currently set for a criminal session of this Court in the Marshall

Division of the Eastern District of Texas, commencing on February 1, 2021. If a continuance is

not granted, Defendant’s right to effective assistance of counsel will be compromised. Counsel

for the Government does not oppose this motion.

       Rule 18 of the Federal Rules of Criminal Procedure and the Speedy Trial Act establish

that a speedy trial and the prompt administration of justice are desirable ends that weigh against a

continuance. Nevertheless, speed is neither the paramount, nor the only consideration. Many

other important values may conflict with the need for speed in the trial of a criminal case. Delay

in trial that promotes the fairness of the trial, and the purposes served by the trial, is delay well

worth the administrative costs it may impose. Prompt justice must be fair, or it is not truly

justice. “[A] myopic insistence upon expeditiousness in the face of a justifiable request for delay

can render the right to defend with counsel an empty formality.” Ungar v. Sarafite, 376 U.S.

575, 589 (1964); Kirkpatrick v. Blackburn, 777 F.2d 272, 278 (5th Cir. 1985), cert. denied, 476
Case 2:19-cr-00011-JRG-RSP Document 30 Filed 01/07/21 Page 2 of 3 PageID #: 95




U.S. 1178 (1986).

       The ends of justice require this court to continue the above entitled criminal action,

giving consideration to counsel for Defendant’s assertion that additional time is needed to for

counsel to prepare for trial, including the interviewing of any and all potential witnesses.

Further, counsel for Defendant needs additional time to review the discovery in this matter. The

ends of justice outweigh the best interest of the public and the Defendant in a speedy trial served

by taking this action. 18 U.S.C. § 3161(h)(7)(A).

       The Speedy Trial Act excludes from computation of the time between indictment and

trial any delay resulting from the grant of a continuance, if the judge finds that the ends of justice

served by granting a continuance outweigh the interest of the public and the defendant in a

speedy trial. 18 U.S.C. § 3161(h)(7)(A). See United States v. Eakes, 783 F.2d 499, 504 (5th Cir.

1986), cert. denied, 477 U.S. 906 (1986).             It is so found, pursuant to 18 U.S.C. §

3161(h)(7)(B)(iv); and in the exercise of the court’s discretion, it is found that the motion for

continuance should be granted. Accordingly, it is

       ORDERED that the motion for continuance should be, and is hereby, GRANTED. It is

further ORDERED that the jury selection and trial in this matter be reset to April 5, 2021, at

9:00 a.m., in Marshall, Texas. A pre-trial conference is scheduled for March 29, 2021, at 9:00

a.m., in Marshall, Texas.

       IT IS FURTHER ORDERED that the deadline for notifying the Court of any plea

bargain or plea agreement entered into by the parties in this cause is Monday, March 15, 2021,

by 12:00 p.m.




                                                  2
Case 2:19-cr-00011-JRG-RSP Document 30 Filed 01/07/21 Page 3 of 3 PageID #: 96




    So ORDERED and SIGNED this 7th day of January, 2021.




                                             ____________________________________
                                             RODNEY GILSTRAP
                                             UNITED STATES DISTRICT JUDGE




                                       3
